UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-7524



KEITH E. WYATT,

                  Plaintiff - Appellant,

          v.


DANIEL T. MAHON, Warden, HCC; FRED SCHILLING, Director of
Health Services; DR. ROGER M. PHILLIPS, M.D., Prison Doctor,
HRRJ; DR. JOHN KING, M.D., Prison Doctor, HCC; DOCTOR K. W.
JARRETT, M.D., Prison Doctor, HCC; DOCTOR W. D. HENCEROTH,
M.D., Prison Doctor, PCC; DOCTOR BENJAMIN ULEP, M.D., Prison
Doctor, Sussex II State Prison,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:06-cv-00348-JBF)


Submitted:     June 17, 2008                  Decided:   July 8, 2008


Before WILKINSON and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keith E. Wyatt, Appellant Pro Se. Susan Bland Curwood,      Assistant
Attorney General, OFFICE OF THE ATTORNEY GENERAL OF         VIRGINIA,
Richmond, Virginia; Lisa Ehrich, Jeff W. Rosen, PENDER      & COWARD,
PC, Virginia Beach, Virginia; Edward Joseph McNelis, III,   Elizabeth
Martin Muldowney, RAWLS & MCNELIS, PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              Keith    E.   Wyatt   appeals      the   district    court’s    order

granting Defendants’ motions for summary judgment and dismissing

claims against Defendant King for failure to state a claim pursuant

to 28 U.S.C. § 1915A(b)(1).            We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. Wyatt v. Mahon, No. 2:06-cv-00348-JBF (E.D.

Va. Sept. 21, 2007).          We dispense with oral argument because the

facts   and    legal    contentions      are    adequately   presented       in   the

materials     before    the    court    and     argument   would    not   aid     the

decisional process.

                                                                          AFFIRMED




                                        - 3 -